er y department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47635z letter rev sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service irs p o box cincinnati oh legend l year m year n year p date range r name s city t state v county w date x dollars amount y dollars dollar_figureamount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you do not qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were created on w in the state of t prior to filing your application_for tax exemption you operated as a for-profit entity you provide recreational opportunities for the local rural community of s t as well as other surrounding counties in the southeast you provide general golfing activities at seasonal rates general golfing activities account for percent of your total activities your other golf activities consist of serving as a host facility for practice and competitive matches for v high school and v middle school boys and girls golf teams which accounts for percent of your activities and for ten years you have hosted junior golf activities letter rev catalog number 47628k associated with the r golf tournament which accounts for percent of your activities funds generated from the tournament are used for scholarships and to promote junior golf in the local area proceeds have been used to sponsor local youth in summer golf clinics another percent of your activities consist of serving as the host facility for the local recreation department’s youth golf tournaments at no charge in addition to golfing activities you allow access to the lake on your property for fishing you would like to seek public patronage of your club by offering reduced price winter specials in the local newspapers nonmembers may use your club grounds during normal business hours and the may also utilize your lake for fishing nonmembers are invited to compete in the annual r golf tournament and may bring their kids to the clinic hosted on your grounds nonmembers may also rent out your club house facility for wedding showers or other events your largest source of revenue is from green and cart fees from members and nonmembers for the period p of your gross_receipts came from green and cart fees in n of your gross_receipts were from the green and cart fees in m it wa sec_53 and in l it was your other revenue sources include membership dues equipment sales from the pro shop food and drink sales club tournaments range ball sales sponsor dues fishing fees range ball dues and club house rentals your largest expenses are for salaries and wages repairs and maintenance fertilizer chemical and turf supplies utilities payroll_taxes insurance and other equipment and supplies your financial information for p shows your total revenue is x dollars for the period of which y dollars was attributed to income from nonmembers revenue from nonmember use of your facilities made up of your gross_receipts for the period p law sec_501 of the internal_revenue_code the code provides for exemption from federal_income_tax for clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 states the exemption provided by sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities sec_1_501_c_7_-1 states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption public law 1976_2_cb_596 provides that a social_club may receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing exemption within thi sec_35 percent amount not more than percent of the gross_receipts should be derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to letter rev catalog number 47628k percent of its gross_receipts from a combination of investment_income and receipts from nonmembers so long as the latter do not represent more than percent of the total receipts revrul_60_324 1960_2_cb_173 states that a club which has been granted exemption from federal_income_tax under sec_501 of the internal_revenue_code of may lose its exemption if it makes its club facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose revrul_65_63 c b states that a nonprofit organization which is conducting sports car events for the pleasure and recreation of its members permits the general_public to attend such events for a fee on a recurring basis and solicits patronage by advertising does not qualify for exemption as a club organized and operated exclusively for pleasure recreation and other nonprofitable purposes under sec_501 of the internal_revenue_code revrul_69_219 1969_1_cb_153 states that a social_club that regularly holds its golf course open to the general_public and charges established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code application of law you are not described under sec_501 of the code because you are not organized for pleasure recreation or other nonprofitable purposes your main activity consists of providing general golfing activities at seasonal rates to members as well as nonmembers your largest source of revenue is from green cart fees from members as well as nonmembers from p of your gross_receipts were from nonmembers which far exceeds the limitation for nonmember use of a social club’s facilities or services in public law although you did not provide the exact amount of nonmember income for the years l through n it appears that you would likely exceed the limitation set forth in public law for those years due to the fact that over half of your gross_receipts each year are from green and cart fees from members and nonmembers the fees you collect are then used to pay your expenses including salaries and wages repairs and maintenance and turf upkeep you therefore operate more like a business per sec_1_501_c_7_-1 you are not organized and operated for pleasure recreation and other nonprofitable purposes because you make your activities available to the general_public like the organization in revrul_60_324 you do not qualify for exemption under sec_501 of the code because your activities and facility are available to the general_public on a regular recurring basis nonmembers are able to take part in your activities on a regular basis during normal business hours you are like the organization in revrul_65_63 although your activities are for the pleasure and recreation of your members you also allow nonmembers to participate in the golf and fishing activities on a regular basis during normal business hours the public participation in your activities is not incidental and the magnitude and recurrence of the public patronage of your activities constitute engaging in a business in addition you would like to seek public patronage by offering reduced price winter specials in the local newspapers per sec_1_501_c_7_-1 the solicitation of public patronage by advertising is evidence that you are engaged in a business and not operated exclusively for pleasure recreation or social purposes you are like the organization in revrul_69_219 your golf course is open to the general_public on a regular basis during normal business hours and you charge nonmembers as well as members green fees and cart fees like the organization in revrul_69_219 you do not qualify for exemption under sec_501 of the letter rev catalog number 47628k code since you are engaged in business with the general_public you regularly hold your golf course open to the general_public for use upon payment of established green cart fees and the income from the fees is inuring to the benefit of your members because it is being used for the maintenance and improvement of your club facilities per sec_1_501_c_7_-1 exemption under sec_501 of the code does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder conclusion you do not qualify for exemption under sec_501 by making your activities and facility open to the general_public for fees you are engaging in a business and are not organized and operated exclusively for pleasure recreation and other nonprofitable purposes additionally income from the fees is inuring to the benefit of your members because it is being used for the maintenance and improvement of your club facilities if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a letter rev catalog number 47628k basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely enclosure publication jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47628k
